



Exhibit 10.1


AMENDED AND RESTATED SEVERANCE AGREEMENT
This SEVERANCE AGREEMENT (the “Agreement”) is effective as of June 14, 2018
(“Effective Date”) by and between John W. Schmidt (“Employee”) and Caleres,
Inc., a New York corporation (“Caleres” and, together with its subsidiaries, the
“Company”).
WHEREAS, Employee and the Company previously entered into a Severance Agreement
with an Effective Date of December 12, 2012 and Employee and Company now desire
to amend and restate that agreement in its entirety as set herein; and
WHEREAS, Caleres is engaged, directly and indirectly through its subsidiaries,
in the sourcing and retail and wholesale sale of footwear in the United States
and throughout the world;
WHEREAS, Employee is employed by Caleres or a wholly-owned subsidiary of Caleres
in an executive capacity, possesses intimate knowledge of the business and
affairs of the Company, and has acquired, and will continue to acquire, certain
confidential, proprietary and trade secret information and data with respect to
the Company;
WHEREAS, Caleres desires to insure, insofar as possible, that the Company will
continue to have the benefit of Employee’s services and to protect the
confidential information and goodwill of the Company; and
WHEREAS, the Company recognizes that circumstances may arise in which a change
in the control of Caleres occurs, through acquisition or otherwise, thereby
causing uncertainty of employment without regard to Employee’s competence or
past contributions which uncertainty may result in the loss of valuable services
of Employee to the detriment of the Company and Caleres’s shareholders, and the
Company and Employee wish to provide reasonable security to Employee against
changes in Employee’s relationship with Caleres in the event of any such change
in control; and
WHEREAS, both the Company and Employee are desirous that a proposal for any
change of control or acquisition will be considered by Employee objectively and
with reference only to the business interests of the Company and Caleres’s
shareholders; and
WHEREAS, Employee will be in a better position to consider the best interests of
the Company if Employee is afforded reasonable security, as provided in this
Agreement, against altered conditions of employment which could result from any
such change in control or acquisition.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereinafter set forth, the parties hereto mutually covenant and
agree as follows:
Section 1.
Definitions



1.1“Board” means the Board of Directors of Caleres.





--------------------------------------------------------------------------------







1.2“Business Unit” means any direct or indirect subsidiary, operating division
or business unit of Caleres.


1.3“Cause” means (i) engaging by Employee in willful misconduct which is
materially injurious to the Company; (ii) conviction of Employee of a felony;
(iii) engaging by Employee in fraud, material dishonesty or gross misconduct in
connection with the business of the Company; (iv) engaging by Employee in any
act of moral turpitude reasonably likely to materially and adversely affect the
Company or its business; (v) engaging by Employee in the illegal use of a
controlled substance or using prescription medications unlawfully; or (vi) abuse
by Employee of alcohol.


1.4“Change of Control” means the occurrence of any of the following events after
the Effective Date:


(a)The acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either (x) the
then outstanding shares of common stock of Caleres (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then outstanding voting
securities of Caleres entitled to vote generally in the election of directors
(the “Outstanding Company Voting Securities”); provided, however, that for
purposes of this paragraph (a) the following acquisitions shall not constitute a
Change of Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (iv) any acquisition by any corporation pursuant
to a transaction which complies with the exception set forth in paragraph (c)
below; or


(b)Individuals who, as of the Effective Date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the Effective Date whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or


(c)Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company or the
acquisition of assets of another corporation (a “Business Combination”), in each
case, unless, following such Business Combination, all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 65% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company





--------------------------------------------------------------------------------





or all or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be; or


(d)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


1.5"Code" means the Internal Revenue Code of 1986, as amended.


1.6"Competitor" means any Person which (a) in its prior fiscal year had annual
gross sales volume or revenues of more than $20,000,000 attributable to the sale
of footwear or (b) is reasonably expected to have such level of footwear sales
or revenues in either the current fiscal year or the next following fiscal year.


1.7"Confidential Information" shall have the meaning set for in Section 10.


1.8"Customer" means any wholesale customer of Caleres and/or any Business Unit
which either purchased from Caleres and/or any Business Unit during the one (1)
year immediately preceding the Termination Date, or is reasonably expected by
Caleres and/or any Business Unit to purchase from Caleres and/or any Business
Unit in the one (1) year period immediately following the Termination Date, more
than $1,000,000 in footwear.


1.9"ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.


1.10"Good Reason," when used with reference to a voluntary termination by
Employee of Employee’s employment with the Company, means (i) a reduction in
Employee’s base salary as in effect on the date hereof, or as the same may be
increased from time to time; (ii) a reduction in Employee’s status, position,
responsibilities or duties; (iii) the required relocation of Employee’s
principal place of business, without Employee’s consent, to a location which is
more than fifty (50) miles from Employee’s principal place of business on the
Effective Date, or from such location to which Employee may transfer with
Employee’s consent after the Effective Date; (iv) a material increase in the
amount of time Employee is required to travel on behalf of the Company; (v) the
failure of any successor of Caleres to assume this Agreement, or (vi) a material
breach of this Agreement by the Company.


1.11"Person" means any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)).


1.12"Termination Date" means the effective date as provided in this Agreement of
the termination of Employee’s employment with the Company. Employee will have a
termination of employment only if he has a separation from service determined
based on all of the facts and circumstances and in accordance with the rules and
regulations issued by the Treasury Department under Code Section 409A.





--------------------------------------------------------------------------------





Section 2.    Term


2.1    Subject to Section 2.2, the term of this Agreement (the “Term”) shall be
a period commencing on the Effective Date and ending on the first anniversary
thereof.


2.2    The Term shall be automatically extended for successive one (1) year
periods unless either party to this Agreement provides the other party with
notice of termination at least ninety (90) days prior to the expiration of the
original period or any one-year period thereafter.


Section 3.    Termination of Employment


3.1    The Company may terminate Employee’s employment at any time for Cause,
effective upon written notice to Employee specifying in reasonable detail the
particulars of Employee’s conduct deemed by the Company and/or such subsidiary
to justify such termination for Cause.


3.2    The Company may terminate Employee’s employment without Cause at any
time, effective upon written notice to Employee of termination specifying that
such termination is without Cause.


3.3    Employee may terminate Employee’s employment with the Company at any
time, with or without Good Reason.


Section 4.     Separation Benefits


4.1    If Employee’s employment is terminated by the Company for any reason
other than for Cause, death or disability and Section 4.2 does not apply,
Employee shall be entitled to the following separation benefits:


(a)    The Company shall pay, or cause to be paid, to Employee within 30 days of
the Termination Date (i) the full base salary earned by Employee through, but
unpaid at, the Termination Date, plus (ii) credit for any vacation earned by
Employee but not used at the Termination Date, plus (iii) all other amounts owed
by the Company to Employee (other than any bonus payment of any kind) but unpaid
as of the Termination Date.


(b)    The Company shall pay, or cause to be paid, to Employee (i) in a lump sum
not later than thirty (30) days after the Termination Date an amount equal to
200% of the sum of (A) Employee’s base annual salary at the highest rate in
effect at any time during the twelve (12) months immediately preceding the
Termination Date, and (B) Employee’s targeted bonus for the current year, and
(ii) Employee’s bonus for the year of termination prorated to the Termination
Date, paid at the time such bonus would have been paid if Employee had remained
employed to the date of payment and calculated based on achievement of the
applicable performance criteria applicable to such bonus payment.





--------------------------------------------------------------------------------







(c)    The Company shall provide to Employee for a period of eighteen (18)
months after the Termination Date medical and/or dental coverage under the
Company’s medical and/or dental plans, without any cost to Employee in excess of
any employee contribution that would be payable by Employee if Employee remained
employed by a member of the Company; provided, however, that if Employee becomes
employed with another employer during such eighteen (18)-month period and is
eligible to receive medical and/or dental coverage under another
employer-provided plan, the medical and/or dental coverage described herein
shall be secondary to those provided under such other plan. In addition, on the
last day of such eighteen (18)-month period, the Company shall pay, or cause to
be paid, to Employee an amount in cash equal to the aggregate amount that would
be payable by the Company for such medical and/or dental coverage for six (6)
months if Employee remained employed by the Company for such period.


(d)    The restrictions applicable to each share of non-vested restricted stock
of Caleres held by Employee that would have vested within the two (2) year
period following the Termination Date had Employee remained employed by the
Company shall lapse as of the Termination Date.


(e)    Each non-vested option to purchase Caleres stock held by Employee that
would have vested within the two (2) year period following the Termination Date
had Employee remained employed by the Company shall vest as of the Termination
Date.


(f)    The Company shall pay the reasonable costs of outplacement services
selected by the Company for a reasonable period of time following the
Termination Date; provided, however, that no such outplacement services shall be
provided after the last day of the second calendar year following the calendar
year in which the Termination Date occurs.


4.2    If Employee’s employment is terminated within twenty-four (24) months
after a Change of Control (x) by the Company for any reason other than for
Cause, death or disability, or (y) by Employee within ninety (90) days after the
occurrence of Good Reason, Employee shall be entitled to the following
separation benefits in place of, and not in addition to, the benefits set forth
in Section 4.1:


(a)    The Company shall pay, or cause to be paid, to Employee within 30 days of
the Termination Date (i) the full base salary earned by Employee through, but
unpaid at, the Termination Date, plus (ii) credit for any vacation earned by
Employee but not taken at the Termination Date, plus (iii) all other amounts
owed by the Company to Employee (other than any bonus payment of any kind) but
unpaid as of the Termination Date.


(b)    The Company shall pay, or cause to be paid, to Employee (i) in a lump sum
six (6) months after the Termination Date an amount equal to 300% of the sum of
(A) Employee’s base annual salary at the highest rate in effect at any time
during the twelve (12) months immediately preceding the Termination Date, and
(B) Employee’s targeted bonus for the current year; and (ii) Employee’s targeted
bonus payment for the year of termination prorated to the Termination Date.





--------------------------------------------------------------------------------







(c)    The Company shall provide to Employee for a period of eighteen (18)
months after the Termination Date medical and/or dental coverage under the
Company’s medical and dental plans, without any cost to Employee in excess of
any employee contribution that would be payable by Employee if Employee remained
employed by the Company; provided, however, that if Employee becomes employed
with another employer during such eighteen (18)-month period and is eligible to
receive medical and/or dental coverage under another employer-provided plan, the
medical and/or dental coverage described herein shall be secondary to those
provided under such other plan. In addition, on the last day of such eighteen
(18)-month period, the Company shall pay, or cause to be paid, to Employee an
amount in cash equal to the aggregate amount that would be payable by the
Company for such medical and/or dental coverage for six (6) months if Employee
remained employed by the Company for such period.


(d)    The restrictions applicable to each share of non-vested restricted stock
of Caleres held by Employee shall lapse and be exercisable as of the Termination
Date.


(e)    Each non-vested option to purchase Caleres stock held by Employee shall
vest and be exercisable as of the Termination Date.


(f)    For purposes of determining Employee’s benefit under the Company’s
Supplemental Employment Retirement Plan, an additional two (2) years of Credited
Service shall be credited to Employee’s actual or deemed Credited Service.


(g)    The Company shall pay the reasonable costs of outplacement services
selected by the Company for a reasonable period of time following the
Termination Date; provided, however, that no such outplacement services shall be
provided after the last day of the second calendar year following the calendar
year in which the Termination Date occurs.


4.3    If Employee’s employment is terminated for any reason other than such
reasons specified in Sections 4.1 and 4.2, the Company shall pay, or cause to be
paid, to Employee within 30 days of the Termination Date (i) the full base
salary earned by Employee through, but unpaid at, the Termination Date, plus
(ii) credit for any vacation earned by Employee but not taken at the Termination
Date, plus (iii) all other amounts owed by the Company to Employee (other than
any bonus payment of any kind) but unpaid as of the Termination Date.


4.4    The benefits set forth in Sections 4.1(c) and 4.2(c) shall run
concurrently with any period of continuation coverage to which Employee is
entitled under Section 601 of ERISA. Upon Employee’s re-employment during the
period specified in each such Section, to the extent covered by the new
employer’s plan, coverage under the Company’s plan shall lapse, subject to any
continuation of coverage rights under Section 601 of ERISA. Employee’s
participation in and/or coverage under all other employee benefit plans,
programs or arrangements sponsored or maintained by the Company shall cease
effective as of the Termination Date except as otherwise provided in such
employee benefit plan, program or arrangement.





--------------------------------------------------------------------------------







Section 5.    Mitigation or Reduction of Benefits


Employee shall not be required to mitigate the amount of any payment provided
for in Section 4 by seeking other employment or otherwise. Except as otherwise
specifically set forth herein, the amount of any payment or benefits provided in
Section 4 shall not be reduced by any compensation or benefits or other amounts
paid to or earned by Employee as the result of employment by another employer
after the Termination Date or otherwise.


Section 6.    Employee Expenses After Change in Control


If Employee’s employment is terminated by the Company within twenty-four (24)
months after a Change in Control and there is a dispute with respect to this
Agreement, then all Employee’s costs and expenses (including reasonable legal
and accounting fees) incurred by Employee (a) to defend the validity of this
Agreement, (b) to contest any termination for Cause, (c) to contest any
determinations by the Company concerning the amounts payable by or on behalf of
the Company under this Agreement, or (d) to otherwise obtain or enforce any
right or benefit provided to Employee by this Agreement, shall be paid by the
Company. The Company shall make payment of such reimbursements from time to
time, but in no event later than the last day of the calendar year following the
calendar year in which such expenses are incurred, provided Employee timely
submits reasonable documentation of such expenses. In the event Employee is not
the prevailing party in any such contest, Employee shall pay back any
reimbursements made by the Company hereunder within 30 days of final disposition
of such contest.


Section 7.    Release


Notwithstanding anything to the contrary stated in this Agreement, no benefits
will be paid pursuant to Section 4 except under Section 4.1(a), 4.2(a) or 4.3
prior to execution by Employee of a release of the Company substantially in the
form attached as Exhibit A, with such changes as may be made by the Company in
its sole discretion in order to comply with and stay current with applicable
laws and regulations. Unless Employee executes such release and returns it to
the Company within 45 days of his Termination Date, all benefits except under
Sections 4.1(a), 4.2(a) or 4.3 shall be forfeited.





--------------------------------------------------------------------------------







Section 8.    Excise Tax


In the event that a payment or benefit under this Agreement would result in the
application of an excise tax under Code Section 4999, the cash severance payment
described in Section 4.2 shall be reduced so that the total parachute payments
received by the Employee equal the better after-tax amount of either: the full
amount of such payments otherwise determined under the Agreement and any other
plan or agreement which provides parachute payments to the Employee, subject to
the excise tax under Code Section 4999; or 2.99 times the Participant’s “base
amount” as defined in Code Section 280G and the regulations thereunder.


Section 9.    Covenant Not to Compete


9.1    During Employee’s employment with Caleres and/or any Business Unit and
for a period of two (2) years after the Termination Date (collectively the
“Restricted Period”), Employee will not, directly or indirectly, on Employee’s
own behalf or on behalf of any other Person (whether as owner, partner,
consultant, employee or otherwise):


(a)    provide any executive, managerial, supervisory, and/or consulting
services with respect to the footwear industry and/or the footwear business in
the United States for any Competitor;


(b)    hold any executive, managerial and/or supervisory position with any
Competitor in the United States;


(c)    assist any Competitor in competing against Caleres and/or any Business
Unit for which Employee performs or performed substantial work and/or has or had
access to Confidential Information (each a “Relevant Business Unit”) (i) in the
United States and/or (ii) in any other country in which Caleres and/or any
Relevant Business Unit is doing business in the one year immediately preceding
the Termination Date (each a “Foreign Country”) if Employee had access to
Confidential Information regarding the Company’s business in such Foreign
Country;


(d)    engage in any research, development and/or planning activities or efforts
for a Competitor, whether as an employee, consultant, independent contractor or
otherwise, to assist the Competitor in competing (i) in the footwear industry in
the United States or (ii) in any Foreign Country if Employee had access to
Confidential Information regarding the Company’s business in such Foreign
Country;


(e)    cause or attempt to cause any Customer to divert, terminate, limit,
modify or fail to enter into any existing or potential relationship with Caleres
and/or any Relevant Business Unit;


(f)    assist any Competitor in connection with any plan, effort, activity or
undertaking to cause or attempt to cause any Customer to divert, terminate,
limit, modify or fail to enter into any existing or potential relationship with
Caleres and/or any Relevant Business Unit;





--------------------------------------------------------------------------------







(g)    cause or attempt to cause any footwear supplier or manufacturer of
Caleres and/or any Relevant Business Unit to divert, terminate, limit, modify or
fail to enter into any existing or potential relationship with Caleres and/or
any Relevant Business Unit;


(h)    assist any Competitor in connection with any plan, effort, activity or
undertaking to cause or attempt to cause any footwear supplier or manufacturer
of Caleres and/or any Relevant Business Unit to divert, terminate, limit, modify
or fail to enter into any existing or potential relationship with Caleres and/or
any Relevant Business Unit; and/or


(i)    solicit, entice, employ or seek to employ, in the footwear industry, any
executive, managerial and/or supervisory employee of, or any consultant or
advisor to, Caleres and/or any Relevant Business Unit.


9.2    Employee recognizes and agrees that the restraints contained in Section
9.1 are reasonable and should be fully enforceable in view of, among other
things, the high level positions Employee has had with Caleres and/or any
Relevant Business Unit(s), the national and international nature of both the
Company’s collective business and competition in the footwear industry, and the
legitimate interests of the Company in protecting its confidential, proprietary
and trade secret information (“Confidential Information”) and their respective
customer goodwill and relationships. Employee specifically hereby acknowledges
and confirms that Employee is willing and intends to, and will, abide fully by
the terms of Section 9.1. Employee further agrees that the Company would not
have adequate protection if Employee were permitted to work for its competitors
in violation of the terms of this Agreement since the Company would, among other
things, be unable to verify whether (i) its Confidential Information was being
disclosed and/or misused, and/or (ii) Employee was involved in diverting or
helping to divert the Company’s customers and/or customer goodwill.


9.3    Employee agrees to disclose, during the Restricted Period, the terms of
this Section 9 to any potential future employer.


Section 10.    Confidential Information


10.1    Employee acknowledges and agrees that during Employee’s employment,
Employee has been and/or will be provided and have access to certain
Confidential Information of the Company. Employee agrees to keep secret and
confidential, and not to use or disclose to any third-parties, except as
directly required for Employee to perform Employee's employment responsibilities
for the Company, any of the Company’s Confidential Information.


10.2    Confidential Information includes all confidential and/or trade secret
information of the Company (regardless of the form or medium in which it may
exist or be stored or preserved) and includes, but is not limited to, all such
information containing or reflecting any:


(a)    lists or other identification of customers or prospective customers of
Caleres and/or any Relevant Business Unit (and/or key individuals employed or
engaged by such parties);





--------------------------------------------------------------------------------







(b)    lists or other identification of sources or prospective sources of
Caleres’s and/or any Relevant Business Unit’s products or components thereof
(and/or key individuals employed or engaged by such parties);


(c)    compilations, information, designs, drawings, files, formulae, lists,
machines, maps, methods, models, notes or other writings, plans, records,
regulatory compliance procedures, reports, specialized or technical data,
schematics, source code, object code, documentation, and software relating to
the development, manufacture, fabrication, assembly, marketing and/or sale of
Caleres’s and/or any Relevant Business Unit’s products;


(d)    financial, distribution, sales and marketing information, data, plans,
and/or strategies of Caleres and/or any Relevant Business Unit;


(e)    equipment, materials, procedures, processes, and techniques used in, or
related to, the development, manufacture, assembly, fabrication or other
production and quality control of the Caleres’s and/or any Relevant Business
Unit’s products and services;


(f)    Caleres’s and/or any Relevant Business Unit’s relations and/or dealings
with its customers, prospective customers, suppliers and prospective suppliers
and the nature and type of products or services rendered to such customers (or
proposed to be rendered to prospective customers);


(g)    Caleres’s and/or any Relevant Business Unit’s relations with its
employees (including, without limitation, salaries, job classifications and
skill levels); and


(h)    any other information designated by Caleres and/or any Relevant Business
Unit to be confidential, secret and/or proprietary (including without
limitation, information provided by customers or suppliers of Caleres and/or any
Relevant Business Unit).


Notwithstanding the foregoing, the term “Confidential Information” shall not
consist of any data or other information which has been made publicly available
or otherwise placed in the public domain other than by Employee in violation of
this Agreement.


10.3    Employee will not, directly or indirectly, copy, reproduce or otherwise
duplicate, record, abstract, summarize or otherwise use for Employee or use for,
or disclose to, any party other than Caleres, or any subsidiary or affiliate of
Caleres, any Confidential Information, without Caleres’s prior written
permission or except as required for the proper performance of Employee’s duties
on behalf of the Company.


10.4    Employee understands that Confidential Information may or may not be
labeled as “confidential” and will treat all information as confidential unless
otherwise informed by Caleres.


10.5    At the termination of Employee’s employment with the Company or at any
other time Caleres or any subsidiary or affiliate thereof may request, Employee
shall promptly deliver to Caleres all documents and other materials, whether in
physical or electronic form (including all copies thereof), containing any
Confidential Information.







--------------------------------------------------------------------------------





Section 11.    Injunctive Relief


In the event of a breach or threatened breach of any of Employee’s duties or
obligations under the terms and provisions of Section 9, Section 10, Section
12.2 or Section 12.9, the Company shall be entitled, in addition to any other
legal or equitable remedies it may have in connection therewith (including any
right to damages that it may suffer), to temporary, preliminary and permanent
injunctive relief restraining such breach or threatened breach. Employee hereby
expressly acknowledges that the harm that might result to the Company’s business
as a result of noncompliance by Employee with any of the provisions of Section
9, Section 10, Section 12.2 or Section 12.9 would be largely irreparable.
Employee specifically agrees that if there is a question as to the
enforceability of any of the provisions of Section 9, Section 10, Section 12.2
or Section 12.9, Employee will not engage in any conduct inconsistent with or
contrary to such Sections until after the question has been resolved by a final
judgment of a court of competent jurisdiction. Employee undertakes and agrees
that if Employee breaches or threatens to breach the Agreement, Employee shall
be liable for any attorneys’ fees and costs incurred by the Company in enforcing
its rights hereunder.


Section 12.    Miscellaneous


12.1    Notice. All notices hereunder shall be in writing and shall be deemed to
have been duly given (a) when delivered personally or by courier, or (b) when
received by facsimile (including electronic mail), receipt confirmed, or (c) on
the third business day following the mailing thereof by registered or certified
mail, postage prepaid, or (d) on the first business day following the mailing
thereof by overnight delivery service, in each case addressed as set forth
below:
If to the Company:
Caleres, Inc.
8300 Maryland Avenue
St. Louis, Missouri 63166-0029
Attention: General Counsel
If to Employee:
John W. Schmidt
200 West 67th Street Apt. 321
New York, New York 10023


Any party may change the address to which notices are to be addressed by giving
the other party written notice in the manner herein set forth.


12.2    Successors; Binding Agreement.


(a)    Caleres shall require any successor to all or substantially all of the
business and/or assets of the Company (whether such succession is direct or
indirect, by purchase, merger, consolidation or otherwise), prior to or upon
such succession, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would have





--------------------------------------------------------------------------------





been required to perform it if no such succession had taken place. To the extent
such transaction constitutes a change in the ownership or effective control of
the Company or in the ownership of a substantial portion of the assets of the
Company under Code Section 409A and the rules and regulations thereunder,
failure of Caleres to obtain such agreement upon or prior to the effectiveness
of any such succession shall be a material breach of this Agreement and shall
entitle Employee to benefits from the Company in the same amounts and on the
same terms as Employee would be entitled hereunder if Employee’s employment was
terminated without Cause within twenty-four (24) months after a Change of
Control. For purposes of the preceding sentence, the date on which any such
succession becomes effective shall be deemed the Termination Date.


(b)    Caleres shall also have the right, but not the obligation, to assign this
Agreement, without Employee’s consent, to any successor to all or substantially
all of the business and/or assets of a Business Unit for which Employee performs
substantially all of Employee’s duties (whether such succession is direct or
indirect, by purchase, merger, consolidation or otherwise). In the event, and
only in the event, Caleres elects to assign this Agreement to such successor of
a Business Unit, a Change of Control will be deemed to have occurred and Caleres
shall require such successor to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would have
been required to perform it if no such succession had taken place. No Change of
Control shall be deemed to have occurred if Caleres does not elect to assign
this Agreement to such successor of a Business Unit.


(c)    This Agreement is personal to Employee and Employee may not assign or
delegate any part of Employee’s rights or duties hereunder to any other person,
except that this Agreement shall inure to the benefit of and be enforceable by
Employee’s legal representatives, executors, administrators, heirs and
beneficiaries.


12.3    Judicial Modification. If and to the extent that any Section, term
and/or provision of this Agreement is determined by a court of competent
jurisdiction to be unenforceable under applicable law, then such Section(s),
term(s) and/or provision(s) shall not be void but instead shall be modified and,
to the maximum extent permissible under applicable law, enforced.


12.4    Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not in any way affect the meaning or interpretation of
this Agreement.


12.5    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.


12.6    Waiver. Neither any course of dealing nor any failure or neglect of
either party hereto in any instance to exercise any right, power or privilege
hereunder or under law shall constitute a waiver of such right, power or
privilege or of any other right, power or privilege or of the same right, power
or privilege in any other instance. Without limiting the generality of the
foregoing, Employee’s continued employment without objection shall not
constitute Employee’s consent to, or a waiver of Employee’s rights with respect
to, any circumstances constituting Good





--------------------------------------------------------------------------------





Reason. All waivers by either party hereto must be contained in a written
instrument signed by the party to be charged therewith, and, in the case of the
Company, by its duly authorized officer.


12.7    Entire Agreement. This instrument constitutes the entire agreement of
the parties in this matter and shall supersede any other agreement between the
parties, oral or written, concerning the same subject matter.


12.8    Amendment. Subject to Section 12.3, no modification, amendment or waiver
of any of the provisions of this Agreement shall be effective unless in writing
specifically referring hereto, and signed by the parties hereto.


12.9    Governing Law. In light of Company’s and Employee’s substantial contacts
with the State of Missouri, the facts that the Company is headquartered in
Missouri and Employee resides in and/or reports to Company management in
Missouri, the parties’ interests in ensuring that disputes regarding the
interpretation, validity and enforceability of this Agreement are resolved on a
uniform basis, and Caleres’s execution of, and the making of, this Agreement in
Missouri, the parties agree that: (i) any litigation involving any noncompliance
with or breach of the Agreement, or regarding the interpretation, validity
and/or enforceability of the Agreement, shall be filed and conducted exclusively
in the state courts in St. Louis County, Missouri, or the U.S. District Court
for the Eastern District of Missouri; and (ii) this Agreement shall be
interpreted in accordance with and governed by the laws of the State of
Missouri, without regard for any conflict of law principles. Employee agrees
that Employee under no circumstances will, either alone or in conjunction with
anyone else, file or pursue any such litigation other than in such state or
federal courts in Missouri, and Employee hereby consents and agrees that any
such litigation filed in any other court(s) shall be dismissed and that Employee
may be enjoined from filing and/or pursuing any such action.


12.10    Third Party Beneficiaries. Employee agrees that Caleres’s subsidiaries
are third party beneficiaries of this Agreement and hereby consents to the
enforcement by any subsidiary of Caleres of the provisions contained herein,
including without limitation, the provisions of Section 9 and Section 10.


12.11    409A Interpretation. With respect to those amounts payable hereunder
which are subject to Code Section 409A, this Agreement shall be interpreted in a
manner so as to be consistent with such provision and the rules and regulations
promulgated thereunder. The Company may modify the Agreement to the extent
necessary to prevent a benefit or payment from being subject to a tax due to
noncompliance with Code Section 409A. Notwithstanding anything herein to the
contrary, in the event that Executive is determined to be a specified employee
within the meaning of Code Section 409A, for purposes of any payment on
termination of employment hereunder, payment(s) shall be made or begin, as
applicable, on the first payroll date which is more than six months following
the date of separation from service, to the extent required to avoid any adverse
tax consequences under Code Section 409A.







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Employee and Caleres have executed this Agreement as of the
day and year first above written.


CALERES, INC.
 
EMPLOYEE
By:
/s/ Douglas W. Koch
 
/s/ John W. Schmidt
Name:
Douglas W. Koch
 
John W. Schmidt
Title:
Senior Vice President and Chief Human Resources Officer
 
 
Date:
June 15, 2018
 
Date:
June 14, 2018






